Citation Nr: 9900375	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected schizophrenia, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to July 
1978.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a November 1996 rating decision of the RO.



REMAND

The veteran contends that his service-connected schizophrenia 
is of such severity that it prevents him from working.

In January 1998, the veteran was apparently scheduled for an 
examination to determine the current severity of his service-
connected schizophrenia.  A notation within the claims file 
indicates that this examination was canceled because the 
veteran failed to report.  

The Board notes that a copy of the notification letter 
informing the veteran of the scheduled examination has not 
been associated with the claims file.  Furthermore, there is 
no indication in the file that the RO informed the veteran of 
the procedural consequences for his failure to appear, under 
the provisions of 38 C.F.R. § 3.655 (1998).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should be remanded so that a VA 
examination may be scheduled and pertinent records obtained.  
In doing so, it should be noted by the RO that an essential 
step in this arrangement is documentation in the claims file 
of the veteran's notification that this examination has been 
scheduled.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
obligation to cooperate and appear for the scheduled 
examination and the consequences of his failure to do so.  
The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the new 
examination request.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
non-VA medical care providers who treated 
him for his schizophrenia since August 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  

2.  The veteran should be afforded a 
special VA psychiatric examination in 
order to determine the current severity 
of his service-connected schizophrenia.  
All indicated testing in this regard 
should be accomplished.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Based on his/her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the scores meaning.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of occupational 
and social impairment, including whether 
the veteran is precluded from performing 
substantially gainful employment, due to 
his service-connected schizophrenia.  A 
complete rationale for all opinions 
expressed must be provided.

3.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  
The RO should also inform the veteran 
that his failure to cooperate may result 
in an adverse action pursuant to 38 
C.F.R. § 3.655(b).  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veterans claim.  This should 
include appropriate consideration of the 
provisions of 38 C.F.R. § 3.655.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
